Exhibit 10.14

 

[g28951kei001.jpg]

 

EXECUTED TERMS AND CONDITIONS

 

3-YEAR FIXED RATE INTEREST RATE SWAP

 

Counterparties:

 

Merrill Lynch Capital Services, Inc. (“MLCS”)

 

 

 

 

 

Symbion, Inc. (“Symbion”)

 

 

 

Trade Date:

 

October 4, 2007

 

 

 

Effective Date:

 

October 31, 2007

 

 

 

Maturity Date:

 

October 29, 2010

 

 

 

Notional:

 

$150,000,000

 

 

 

Symbion Pays:

 

4.701%

 

 

 

Frequency:

 

Quarterly

 

 

 

Day-count Convention:

 

Actual/360, Adjusted

 

 

 

Payment Dates:

 

The last business day of each January, April, July, and October, subject to
adjustment in accordance with the Modified Following Business Day convention,
beginning January 31, 2008.

 

 

 

MLCS Pays:

 

3-month LIBOR

 

 

 

Frequency:

 

Quarterly

 

 

 

Day-count Convention:

 

Actual/360, Adjusted

 

 

 

Payment Dates:

 

The last business day of each January, April, July, and October, subject to
adjustment in accordance with the Modified Following Business Day convention,
beginning January 31, 2008.

 

 

 

Business Days for Payments:

 

New York

 

 

 

Business Days for LIBOR Resets:

 

London

 

This information is for your private information and is for discussion purposes
only. We are not soliciting any action based upon it. We are acting solely in
the capacity of an arm’s length counterparty and not in the capacity of your
financial adviser or fiduciary. We or our affiliates may buy or sell instruments
identical or economically related to any instruments mentioned here. We or our
affiliates may have an investment banking or other commercial relationship with
the issuer of any security or financial instrument mentioned here or related
thereto. Generally, all over-the-counter (“OTC”) derivative transactions involve
the risk of adverse or unanticipated market developments, risk of illiquidity
and other risks. Unless specifically stated otherwise, any prices mentioned here
are not bids or offers by Merrill Lynch to purchase or sell any securities or
financial instruments. Prior to undertaking any trade, you should discuss with
your professional tax or other adviser how such particular trade(s) affect you.
Options are not suitable for all investors. Option buyers may lose their entire
investment. Option sellers may have an unlimited loss.

 

THIS BRIEF STATEMENT DOES NOT DISCLOSE ALL OF THE RISKS AND OTHER SIGNIFICANT
ASPECTS OF ENTERING INTO ANY PARTICULAR TRANSACTION.

 

--------------------------------------------------------------------------------